            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF FLORIDA
                    PENSACOLA DIVISION

DAWN M. SAMPSON,

               Plaintiff,

    v.                                  Case No. 3:19cv2683/RV/MJF

AMERICAN ELITE RECOVERY,
LLC and LAW FIRM OF KARL
FRANKOVITCH, LLC,

               Defendants.
                                  /

                            DEFAULT JUDGMENT

    Judgment by default is entered in favor of Plaintiff DAWN M.
SAMPSON and against Defendants, AMERICAN ELITE RECOVERY, LLC
and LAW FIRM OF KARL FRANKOVITCH, LLC, as follows:
    a. Statutory Damages          $2,000.00
    b. Actual Damages                   $1,500.00
    c. Attorney fees                    $3,275.00
    d. Costs (Statutory)                $ 648.60
    Judgment interest shall accrue at the legal rate.
    DATED this 24th day of October, 2019.


                                  JESSICA J. LYUBLANOVITS
                                  CLERK OF COURT

                                  /s/ Sylvia Williams
                                  Deputy Clerk
